Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 of T. Kubota et al., US 17/696,019 (Mar. 16, 2022) are pending.  Claims 1-7, 9-15, and 17-20 are rejected.  Claims 8 and 16 are objectionable.  

Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  However, specific embodiments of the specification cannot be imported into the claims, particularly where the subject claim limitation is broader than the embodiment.  MPEP § 2111.01(II). 


Interpretation of Claim 1 Variable Ar2 

See the § 112(b) rejection below for interpretation of the claim 1 variable Ar2.    

Interpretation of the Claim 10-15 “wherein clause” 

Claims 10-15 further limit claim 1 by reciting the wherein clause “ordinary refractive index of a layer comprising the organic compound” is within a certain range, as per claim 10 below.  

10.	The organic compound according to claim 1, wherein an ordinary refractive index of a layer comprising the organic compound with respect to light with a wavelength of 465 nm is higher than or equal to 1.45 and lower than or equal to 1.80.

It is first noted that a claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers and the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed.  MPEP § 608.01(n)(III).  

The issue is whether the underlined wherein clause of clams 10-15 requires “a layer comprising the organic compound” as a structural claim element.  MPEP § 2111.04.  Or whether the underlined wherein clause is intended to define a functional limitation of the claimed compound; i.e., merely a result achieved by the invention.  MPEP § 2173.05(g).  

The specification teaches that an object of one embodiment of the invention is to provide an organic compound with a low refractive index.  Specification at page 3, [0009].  The specification further teaches that a low refractive index for an EL layer enables a light-emitting device to have high external quantum efficiency.  Specification at page 13, lines 12-13.  However, a high carrier-transport property and a low refractive index have a trade-off relationship.  Specification at page 13, lines 16-17.  

Consistent with the specification’s teaching that a low refractive index is a desired property of the claimed compound, the underlined wherein clause is broadly and reasonably interpreted as a functional limitation that does not add structural elements to the claim but merely sets forth refractive index properties of the claimed compound.  MPEP § 2173.05(g).

Claim Objections

Antecedent Basis

Claim 1 is objected to on the grounds that the phrase:

wherein any one of R15 to R18 represents a bond directly bonded to a nitrogen atom, and the others each independently represent a hydrogen atom or an alkyl group having 1 to 4 carbon atoms

should be amended to recite

wherein any one of R15 to R18 represents a bond directly bonded to the nitrogen atom, and the others each independently represent a hydrogen atom or an alkyl group having 1 to 4 carbon atoms

to make antecedent basis clear with respect to the nitrogen atom to which these variables attach; i.e., the claim 1 chemical structural representation clearly indicates that variables R15 to R18 attach to the depicted central amine nitrogen, not to some other nitrogen.  MPEP § 2173.05(e).  The same amendment is required for claim 1 variables R25 to R28.  

Claims 2, 4, and 5 are objected to for the same reasons.  


Dependent upon a Rejected Base Claim

Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112(b), the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  MPEP § 2173.05(a).  

Unclear Claim Term “ordinary refractive index”

Claims 10-15 are rejected pursuant to 35 U.S.C. 112(b), as indefinite because one of ordinary skill cannot determine a specific value for “ordinary refractive index of a layer” because the variables affecting refractive index are undefined within the claims.  

Claims 10-15 recite “wherein an ordinary refractive index of a layer comprising the organic compound with respect to light with a wavelength of 465 nm is” within a certain range. 

The index of refraction n is a dimensionless intensive property of a phase defined by the equation n = c0/c, where c0 is the speed of light in a vacuum and c is the speed of light in the phase.  J. Reis et al., 11 ChemPhysChem, 3722-3733 (2010) (page 3722, col. 1).  For determination of the refractive index of mixtures, the direct volume fraction average of the refractive index of each component ni, known as the Arago−Biot equation.  N. An et al., 8 The Journal of Physical Chemistry, 10701-10709 (2015) (see page 10701, col. 1).  Based on An and Reis, it is clear that the refractive index of a phase (or “layer” as recited in claims 10-15) is dependent upon the concentration and identities of the phase/layer components.  Claims 10-15 neither recite the concentration of the compound of formula (I) nor the identity or concentration of the other components within the claimed “layer”.  As such, a specific value of “ordinary refractive index” cannot be determined for claims 10-15.  One of ordinary skill in the art seeking to practice claims 10-15 or avoid infringement of claims 10-15 does not have sufficient information to determine which compounds of formula (I) fall within the scope of claims 10-15.  

Unclear Claim 1 Variable Ar2 

Claims 1, 4, 10-15, and 17-20 are rejected pursuant to 35 U.S.C. 112(b) as indefinite because the meaning of variable Ar2 is unclear.  

With respect to variable Ar2, claim 1 recites:

1. . . wherein Ar2 represents an aryl group having 6 to 10 carbon atoms in a ring and 

comprises at least one branched-chain or cyclic alkyl group having 3 to 12 carbon atoms, 

wherein the total number of carbon atoms of the branched-chain or cyclic alkyl group in Ar2 is more than or equal to 6 . . . 

Before addressing the § 112(b) issue, preliminary claim interpretation is considered. First, in the above claim 1 phrase, the underlined term “comprises” is interpreted as open ended (i.e., does not exclude additional, unrecited elements).  MPEP § 2111.03(I).  Under such open ended interpretation, the recited Ar2 group does not exclude unrecited elements.  The second underlined occurrences of “having” is interpreted as closed ended with respect to number of carbon atoms (i.e., 3 to 12 carbon atoms).  MPEP § 2111.03(IV).  However, the first occurrence of “having” is interpreted as open-ended with respect to carbon atoms as discussed in more detail below.  MPEP § 2111.03(IV).  

As specified in the MPEP, terms “a” and “the” are recited in claims based on whether or not an element is previously recited.  MPEP § 2173.05(e).  Thus, the above claim 1 recitation of “a ring” within the phrase “having 6 to 10 carbon atoms in a ring” and the claim 1 recitation of “comprises” requires this phrase to be interpreted to mean that at least one ring of (or within) Ar2 comprises 6 to 10 carbon atoms; that is, it is interpreted as open ended with respect to ring carbons.  Thus, the group:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


falls within the meaning of Ar2 because it has or comprises “6 to 10 carbon atoms in a ring” and comprises at least one branched-chain or cyclic group.  Note that If this claim 1 phrase was amended as follows:

1. . . wherein Ar2 represents an aryl group having 6 to 10 carbon atoms in the ring and 

is substituted with at least one branched-chain or cyclic alkyl group having 3 to 12 carbon atoms, 

then the above group (having 14 ring carbons) would not fall within the scope of Ar2 because such amendment would make it clear that the Ar2 ring is limited to rings of 6 to 10 members; i.e., “having 6 to 10 carbon atoms” is closed ended.  

Preliminary claim interpretation having been addressed, the § 112(b) issue arises regarding, the meaning of the term “the total number of carbon atoms” as recited in the claim 1 phrase below.  

wherein the total number of carbon atoms of the branched-chain or cyclic alkyl group in Ar2 is more than or equal to 6 . . . 

The above phrase appears to change the first recited range “at least one branched-chain or cyclic alkyl group having 3 to 12 carbon atoms.  The addition of the limitation “total number of carbon atoms” introduces ambiguity because it is unclear why this limitation is even needed if the required number of carbon atoms was already (or could have been) addressed by the claim.  For example consider the following group:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


It is unclear whether Applicant intends that the above groups meets the limitations of the “at least one branched-chain or cyclic alkyl group” because neither of the cyclic group or the branched group has a total number of carbon atoms “more than or equal to 6”; yet the combined/total number of carbon atoms in both groups is 9 (i.e., greater than 6).  


Claim Rejections - 35 USC § 112(d)

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Failure to Limit a Base Claim

Claim 9 is rejected under 35 U.S.C. 112(d) as being in improper dependent form for failing to further limit the subject matter of claim 2 upon which it depends. See MPEP § 608.01(n)(III).  Claim 9 recites that:

wherein R31, R32, R34, and R35 each represent a hydrogen atom, and wherein R33 represents a tert-butyl group or a cyclohexyl group.  

Respecting claim 9, if R33 is a t-butyl group (and R31, R32, R34, and R35 are all set at hydrogen), then the total number of carbon atoms in R31 to R35 is four.  

However, claim 2 recites that 

wherein the total number of carbon atoms in R31 to R35 is more than or equal to 6

As such, claim 9 is therefore broader than claim 2 in this respect and therefore fails to further limit claim 2.  See MPEP § 608.01(n)(III).  


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1) Rejection over R. Kim et al., EP 2067766 (2009) (“Kim”)

Claims 1, 4 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by R. Kim et al., EP 2067766 (2009) (“Kim”).  Kim teaches organic electroluminescent compounds of Chemical Formula 1 and organic electroluminescent devices employing the same.  


Kim discloses compounds that anticipate claim 1; for example, Kim discloses the following compound 2565.1  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

In the above compound, the circled Ar2 group, i.e., 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

meets the following claim 1 limitation (as interpreted above in the § 112(b) rejection):

. . . wherein Ar2 represents an aryl group having 6 to 10 carbon atoms in a ring and 

comprises at least one branched-chain or cyclic alkyl group having 3 to 12 carbon atoms, 

wherein the total number of carbon atoms of the branched-chain or cyclic alkyl group in Ar2 is more than or equal to 6 . . . 

for the reasons discussed in detail above.  Kim compound 2565 clearly meets the other structural limitations of claim 1 as well as the limitations of claim 4.  

Respecting claims 10-15, the cited prior art compound is considered the meet the refractive index limitations.  Per the § 112(b) rejection, claims 10-15 set forth no constraints or requirements for the layer composition or concentration of the compound, which are required for one of skill in the art to determine a specific refractive index.  As such, the claim 10-15 functional limitations of (see claim interpretation above):

wherein an ordinary refractive index of a layer comprising the organic compound with respect to light with a wavelength of 465 nm is higher than or equal to ___ and lower than or equal to __

cannot differentiate claimed compounds over prior art compounds.  

§ 102(a)(1)/(2) Rejection over J. Jeong et al., US 2019/0016666 (2019) (“Jeong”)

Claims 1-6 and 10-15 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by J. Jeong et al., US 2019/0016666 (2019) (“Jeong”).  Jeong teaches that compounds of Formula 1.  Jeong at page 2, [0015].  Jeong further teaches an OLED including a first electrode; a second electrode placed opposite to the first electrode; and one or more organic material layers placed between the first electrode and the second electrode, in which at least one of the one or more organic material layers includes the compound represented by Formula 1.  Jeong at page 2, [0026].  

Jeong further teaches that the compound represented by Formula 1 may be the following compound.



    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Jeong at page 5, [0064]; Id. at page 9 (last structure depicted).  The above structure clearly falls within and anticipates claims 1, 4, and 10-15 for the same reasons discussed above for Kim.  

The above Jeong compound also clearly falls within the scope of (an anticipates) claims 2, 3, 5, and 6.  


§ 102(a)(1)/(2) Rejection over C. Qian, US 2021/0202843 (2021) (“Qian”)

Claims 1-7 and 10-15 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by C. Qian, US 2021/0202843 (2021) (“Qian”).   Qian teaches electroluminescent compounds having the depicted Markush formula.   Qian at page 1, [0009].    Qian further teaches the following exemplary compound 86.



    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


 Qian at page 16.  The above structure clearly falls within and anticipates claims 1, 4, and 10-15 for the same reasons discussed above for Kim.  

The above Qian compound also clearly falls within the scope of (an anticipates) claims 2, 3, and 5-7.  


§ 102(a)(1) Rejection over M. Nakatsuka et al., JP 3838766 (2006) (“Nakatsuka”)

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by M. Nakatsuka et al., JP 3838766 (2006) (“Nakatsuka”).   Nakatsuka discloses the following compound .  


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


Nakatsuka at page 30/44, second paragraph “N-(9′,9′-Dimethyl-9′H-fluoren-2′-yl)-N-(4″-tert-butylphenyl)-9,9-dimethyl-9H-fluoren-2-amine”; see also, CAS Abstract, M. Nakatsuka et al., JP 3838766 (2006).  The above compound meets each and every limitation of claim 9 as it is drafted.  See the § 112(d) rejection of claim 9 above respecting the independent claim 2 limitation “wherein the total number of carbon atoms in R31 to R35 is more than or equal to 6”.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The § 103 Rejections

Claims 17-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over R. Kim et al., EP 2067766 (2009) (“Kim”) in further view of Y. Shunpei et al., KR 20170137603 (2017) (“Shunpei”).  

The Prior Art

R. Kim et al., EP 2067766 (2009) (“Kim”)

Kim is discussed in the § 102 section above. Kim teaches organic electroluminescent compounds of Chemical Formula 1 and organic electroluminescent devices employing the same.  

Kim teaches that the device life could be increased as well as noticeable increase in color reproducibility due to improvement of color purity and enhanced luminous efficiency, when one or more organic electroluminescent compound(s) according to the invention is(are) employed with specific hosts.  Kim at pages 4-5, [0009].  

Kim further teaches that an organic electroluminescent device which is comprised of a first electrode; a second electrode; and at least one organic layer(s) interposed between the first electrode and the second electrode; wherein the organic layer comprises one or more electroluminescent compound(s) represented by Chemical Formula (1).  Kim at page 15, [0028].  

Kim further teaches that since the organic electroluminescent compounds according to the invention show high luminous efficiency and provide excellent life property of devices manufactured therefrom, OLED's with very good operation lifetime can be manufactured.  Kim at page 50, [0050].  

Kim discloses compounds that fall within the scope of claim 1; for example, Kim discloses the following compound 2565.  


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale



As discussed in the above § 102 section, Kim compound 2565 clearly meets the structural limitations of the compound of claim 1.  

Y. Shunpei et al., KR 20170137603 (2017) (“Shunpei”) 

An English-language machine translation is attached as the second half of reference Shunpei.  Shunpei thus consists of 168 total pages (including the English-language machine translation in which the pages are not numbered).  Accordingly this Office action references Shunpei page numbers in the following format “xx/168”.  

Shunpei teaches a display panel according to an embodiment of the present invention includes a pixel and a terminal electrically connected to the pixel. Shunpei at page 97/168.  Shunpei teaches that the display panel 700 includes a reflection type liquid crystal element and an organic EL element used as a first display element 750 and a second display element 550, respectively.  Shunpei at 99/168.  Shunpei teaches the devices comprises input unit (240), sensor unit (250), and communication unit (290).  Shunpei at pages 147-148.   Shunpei further teaches the device comprises a transistor on a substrate.  Shunpei at page 107/168.  Shunpei further teaches the device comprises a housing.  Shunpei at page 142/168.  Accordingly, Shunpei teaches each and every device limitation of claims 17-20.  

Claim 17-20 Are Obvious over Kim in further view of Shunpei

Claim 17-20 are obvious pursuant to § 103 over Kim in view of Shunpei because one of ordinary skill in the art is motivated with a reasonable likelihood of success to employ Kim’s compound 2565 in the organic layer of an organic electroluminescent device as taught by Kim in combination with the hosts taught by Kim.  One of skill in the art is so motivated because this is the very purpose taught by Kim for use of the compound.  One of ordinary skill is further motivated to employ the above-proposed Kim organic electroluminescent device comprising compound 2565 is the display device taught by Shunpei, thereby meeting each and every limitation of claims 17-20.  One of ordinary skill is so motivated because Kim teaches that the device life could be increased as well as noticeable increase in color reproducibility due to improvement of color purity and enhanced luminous efficiency, when one or more organic electroluminescent compound(s) according to the invention is(are) employed with specific hosts.  The rational is combining prior art elements according to known methods to yield predictable results.  MPEP § 2143(I).  


Subject Matter Free of the Art of Record

Claims 8 and 16 are free of the art of record.  The closest art of record was discussed above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For a listing of other relevant compounds disclosed by Kim and identified using the specific search structure queries see CAS/CAPLUS Abstract and Indexed Compounds, B. Kim et al., EP 2067766 (2009).